Citation Nr: 1602635	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 30, 2011, for the award of service connection for dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







 INTRODUCTION

The Veteran had active service from February 1969 to December 1972.  

In 2009, the RO determined the Veteran to be incompetent for VA benefits purpose and his spouse was appointed as his fiduciary for VA compensation purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.


FINDING OF FACT

1.  VA received the Veteran's service connection claim for dementia in September 2011.

2.  In July 2009, the RO deemed the Veteran incompetent to handle his VA benefits due to a diagnosis of dementia.

3.  The Veteran's request for appointment of a fiduciary received by VA on July 22, 2009, may also be reasonably construed as an informal claim for service connection for dementia.  

4.  No communication earlier than July 22, 2009, from the Veteran may be reasonably construed to be a claim, formal or informal, for service connection for dementia.    

 CONCLUSION OF LAW

The criteria for an effective date of July 22, 2009, but not earlier, for the award of service connection for dementia are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Those duties are not applicable in cases such as this where the law, rather than the evidence, is dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim addressed in this decision would not cause any prejudice to the appellant.

II.  Analysis

The Veteran seeks an earlier effective date for the award of service connection for dementia.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2015).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a) (West 2014).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. See 38 C.F.R. § 3.155(a) (2015).

In this case, by way of history, the record reflects that after undergoing an April 2009 VA examination, the RO proposed a determination of incompetency.  Ultimately, in a July 2009 rating decision, the RO found the Veteran incompetent for the purposes of managing his VA benefits due to dementia.

On July 22, 2009, VA received the Veteran's Request for Appointment of his spouse as a fiduciary on account that he was deemed incompetent.  See July 2009 VA Form 21-592.  On the form, it was noted that the fiduciary was to be appointed on the Veteran's behalf to help handle his VA compensation benefits.  Toward the bottom of the form, it was noted that the Veteran's incompetency rating was based on 2009 VA examinations which demonstrated that the Veteran had dementia.   

A September 2009 VA Adult Beneficiary - Field Examination and Report recommended the Veteran's spouse as his payee. 

On September 30, 2011, VA received the Veteran's service connection claim for dementia.  On that date she also submitted articles regarding a race riot that occurred aboard the USS Kitty Hawk in October 1972.  

In October 2011, VA called the Veteran's spouse to clarify whether or not she was claiming an aid and attendance claim on behalf of the Veteran.  Instead, the Veteran's spouse discussed the Veteran's diagnosis of dementia and related to an injury that occurred during a race riot aboard USS Kitty Hawk in October 1972.  See October 2011 Report of General Information.  

In November 2011, the Veteran underwent a VA compensation examination and the examiner determined that the current diagnosis of dementia is related to the Veteran's active service.  

In a November 2011 rating decision, the RO granted service connection for dementia, effective September 30, 2011.  In a December 2011 rating decision, the RO denied entitlement to an effective date earlier than September 30, 2011, for the award of service connection for dementia. 

In the January 2012 notice of disagreement, the Veteran's spouse indicated that "I believe we are entitled to back pay to July of 2009.  Respectfully, this has been going on for years."  She also stated that "[i]t was very traumatic and stressful with every denial he received." 

Attached to a document which was accepted in lieu of a VA Form-9 in September 2013, the Veteran's spouse reiterated her contention that an effective date of July 2009 is warranted.

On review of all evidence, both lay and medical, the Board finds that an earlier effective date is warranted.  As noted above, the RO's assignment of the September 30, 2011, effective date is based on the date of the Veteran's claim of entitlement to service connection for dementia; there is no dispute as to the date of receipt of that claim.  However, the Board has reviewed the record to determine whether an informal claim was filed prior to September 30, 2011.  Indeed, the Veteran, through his fiduciary, asserts that the effective date should be in July 2009 at which time he was declared incompetent to handle his VA compensation matters.  The Board finds that based on the totality of the evidence, to include the statements provided by the Veteran's spouse and relevant medical evidence, the Veteran's Request for Appointment of a Fiduciary (VA Form 21-592) received by VA on July 22, 2009, may be liberally construed as raising a service connection claim for dementia.  On that July 2009 VA Form 21-592, the Veteran clearly requested a fiduciary for purposes of handling his VA compensation affairs and that form also reflects a diagnosis of dementia.  The Board finds that this document reasonably shows intent to file a claim for compensation benefits for dementia.

The Board finds that there is no evidence of record prior to July 22, 2009, that can be interpreted as a claim for service connection for dementia.  That date of receipt of the claim was more than one year following separation from service; therefore, the appropriate effective date is the date of receipt of the claim on July 22, 2009, but not earlier.

ORDER

An effective date of July 22, 2009, but not earlier, for the award of service connection for dementia is granted, subject to the laws and regulations governing monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


